REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification. 
The closest prior are of record is
US 2019/0182184 issued to Myung et al., which teaches a chatbot server with multiple chatbots and linking the multiple chatbots for answering relevant questions relating to a selected service by the user.
US 2021/0150150 issued to Wu, which teaches a user chatting with a first chatbot and a message is received from the user that matches the content of other chatbots.  A second Chabot is selected based on matching the message and content of chatbot for chatting with the user.
However these prior art does not teach nor would it be obvious to one ordinary skill in the art to combine to teach the totality of the independent claims when read in light of the specification, para.96-97. As per claims 1, 11, 20, recites,  receiving, by the computer-implemented chatbot system, an event notification from a 4software application; 5based on information in the event notification, outputting, in an ongoing conversation 6between a first chatbot of the computer-implemented chatbot system and a user, a prompt 7requesting the user to confirm a start of a new conversation; 8receiving user input comprising an indication to start the new conversation; and 9starting, in the ongoing conversation, the new conversation between the user and a 10second chatbot of the computer-implemented chatbot system.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 10,680,986 issued to Wu, teaches stacking different conversation where a first chat communication is part of a second chat conversation that is different than the first chat conversation. In response to the receiving the first chat communication, the presentation of the chat are stacked where there is a top conversation and a bottom conversation. 
US 2020/0143797 issued to Manoharan et al., teaches digital assistant platform that includes cross-platform bot that bridges existing chatbot platforms.  The cross-platform bot enables take-specific bots to coordinate to combine functionality. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459